Citation Nr: 9931375	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1998, by the Boston, Massachusetts, Regional Office (RO), 
which denied the veteran's claim seeking an increased rating 
for his service-connected generalized anxiety disorder.  The 
notice of disagreement with this determination was received 
in April 1998.  The statement of the case was issued in April 
1998.  The veteran's substantive appeal was received at the 
RO in May 1998.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected generalized anxiety 
disorder is currently manifested by anxiety, depression, 
sleep disturbances, crying spells, suicidal ideation, 
impaired memory, social isolation, and a GAF of 51.  

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's anxiety disorder results 
in severe social and industrial impairment, and occupational 
and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for an evaluation of 70 percent, 
but no more, for the veteran's service-connected generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9400 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented a claim 
which is plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

A.  Factual background

The pertinent facts in this case may be briefly described.  
The records indicate that the veteran entered active duty in 
January 1942.  The service medical records reflect that he 
was seen in March 1944 with complaints of headache, insomnia, 
nervous-ness, and elevated temperature; the veteran stated 
that he had been very nervous for the past 4 to 5 months.  He 
was treated with medication.  

Medical evidence of record in the 1950's, including VA as 
well as private treatment reports, reflects that the veteran 
received clinical attention and treatment for problems with 
nervousness.  During a VA compensation examination in July 
1952, he complained of feeling tired in the morning and, at 
times, through the entire day; he also complained of being 
moody, and occasionally losing his temper and becoming 
argumentative.  Following a mental status evaluation, the 
pertinent diagnosis was anxiety disorder, chronic, moderately 
severe.  On VA examination in February 1958, the veteran was 
anxious, apprehensive, restless, and fidgety; his speech was 
rapid and spontaneous.  His affect was one of anxiety.  There 
was no evidence of psychomotor retardation or flight of 
ideas.  The diagnosis was anxiety reaction with conversion 
features.  

Medical evidence of record in the 1980's, including VA as 
well as private treatment records, reflects that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities, including symptoms of his anxiety 
disorder.  A neurological evaluation conducted in February 
1983 indicated that he had problems with nerves and 
restlessness; it was noted that he had a recently experienced 
an increase in trouble sleeping, along with nightmares.  The 
assessment was PTSD.  On the occasion of a VA compensation 
examination in June 1983, it was noted that the last such 
examination had been completed in February 1958; it was also 
noted that the veteran's private psychotherapist had died, 
and for the past five years he had not found another 
therapist.  The veteran stated that he did not want to take 
medications, since they left him even more confused.  He 
indicated that he felt progressively worse, very irritable 
and uptight; he found it extremely difficult to deal with 
customers in his work.  He also indicated that he had a 
tendency to be snappy, and he lived with the fear that his 
company would retire him.  Sleep was poor; he usually woke up 
sweaty.  He indicated that, when he was uptight and 
apprehensive, he usually had stomach cramps and diarrhea 
lasting up to 2 to 3 days.  He indicated that he also 
developed severe headaches accompanied by dizzy spells.  The 
veteran had panic attacks and periods of crying spells and 
depression.  He indicated that he had no hobbies and no 
social life.  

On examination, the veteran was described as being neatly 
groomed and kempt.  He was uptight, apprehensive and ill-at-
ease.  He was unable to relax even during the interview.  He 
looked chronically fatigued; his voice was very monotonous 
and colorless.  Occasionally, his eyes became misty and he 
admitted that he had crying spells, and that he felt 
depressed.  It was noted that the veteran had missed a 
considerable amount of work because of his anxiety and 
depression.  When exposed to great stress and pressures, he 
developed severe somatic symptoms, as noted during the direct 
interview.  No psychotic determinants were noted.  The 
veteran was correctly oriented; his recent and remote memory 
were intact.  Insight and judgment were present.  The 
examiner indicated that the veteran lived in virtual 
isolation as far as his social life was concerned; he also 
lived with realistic fear of how long he would be able to 
maintain his current employment.  The diagnosis was 
generalized anxiety disorder, chronic, severe, with 
depressive and somatic features.  

The veteran was admitted to a VA medical center in February 
1988 for a sleep-deprived EEG (electroencephalogram).  It was 
noted that he had a history of anxiety disorder, and that a 
routine EEG on October 15, 1987, had been abnormal because of 
focal sharp waves and spikes seen during and directly 
following hyperventilation.  The current sleep-deprived EEG 
was normal, and veteran was discharged with a diagnosis of 
anxiety disorder with no evidence of seizure disorder.  

In a private medical statement dated in September 1988, Dr. 
Eugene A. Glick indicated that he had been treating the 
veteran for a psychiatric condition since November 1994, and 
that his condition had resulted in serious impairment of his 
ability to maintain affective relationships with people.  Dr. 
Glick noted that the veteran's wife of 42 years barely spoke 
to him because of his condition, and lived with him only for 
economic convenience.  Dr. Glick reported that veteran's 
psychoneurotic symptoms were of such severity and persistence 
as to offer pronounced impairment in his ability to retain 
employment, evidenced by his current employer of many years 
planning to terminate his employment due to his moodiness.  

On the occasion of a VA examination in November 1989, the 
veteran indicated that his psychiatric condition continued to 
be quite severe and that his symptoms had increased greatly 
in the past two years.  He noted severe anxiety, which 
included nightmares of life-threatening situations and 
behaviors such as extensive self-excoriation unconsciously.  
He stated that he had had a severe sleep disorder for the 
past several years, and that he had frequent difficulties 
with a gastrointestinal disorder and frequent episodes of 
severe diarrhea.  He also noted marked depression and 
dysphoria, and stated that he had continuing suicidal 
ideation, though no suicidal plan or intention at the time of 
the examination.  He wished he were dead, and felt that life 
was very painful, and that there were no particular 
participants of his present marked depression and suicidal 
ideation, but rather the same problems that he had had for 
many years in terms of severe anxiety, difficulty managing 
relationships, and the stress at work.  He denied a history 
of delusions, paranoid ideation, or hallucinations.  He noted 
episodes of severe temper outbursts, and stated that his wife 
refused to live with him.  He denied the presence of any 
homicidal ideation currently or at any time in the past.  He 
noted severe phobias as to closed areas.  

On mental status evaluation, the veteran was very anxious 
with a sad, painful facial expression, and had a tendency to 
pace about the clinic in a rather tense manner.  He was 
cooperative, and appeared to be a reliable historian.  His 
affect showed rather severe anxiety, dysphoria, and 
depression.  The affect was consistent and had a somewhat odd 
quality to it.  Mental productions were relevant and 
coherent, and his mental content showed no evidence of 
delusions, hallucinations, or homicidal ideation.  He 
admitted to rather chronic suicidal ideation, but denied the 
presence of any direct suicidal plan or intention at that 
time.  He was oriented in all spheres.  His memory showed 
good remote and recent memory, but some difficulties with 
forgetfulness, concentration, and attention.  Judgment was 
fair, but insight was somewhat limited.  The diagnosis was 
generalized anxiety disorder, with severe tension, dysphoria, 
and depressive features with much somatic preoccupation.  

The veteran was afforded a VA compensation examination in 
November 1997, at which time he indicated that he experienced 
psychiatric symptoms every day; he stated that he had enjoyed 
no relief since 1990, and things were getting out of hand.  
He indicated that he flailed around all night long; he 
hollered, screamed, and injured himself in sleep.  The 
veteran reported that he took Xanax during the night, and 
Valium for sleep.  He noted that he also suffered from 
headaches bilaterally, and he had multiple physical 
complaints such as knee cramps, trouble with vision, and 
inability to have sexual relations.  The veteran admitted 
making a suicide attempt three years before; thereafter, his 
wife had moved out of the house for 2 months, but she had 
returned and they now had separate existences.  The veteran 
despaired and said that no one cared and no one could help 
him; he stated that he had been indifferent to most things 
around him, including his children.  He stated that he was 
isolated, watched old movies on television, stayed inside, 
and had no interest in sports.  

On mental status evaluation, the veteran was cooperative.  
The examiner noted that there was some hesitation in 
veteran's response, as if he was reluctant to get into any 
topic.  He felt isolated and saw only his physicians.  There 
didn't seem to be any delusions, hallucinations, or any 
particular inappropriate or bizarre behavior.  The examiner 
observed that the veteran might be potentially suicidal; he 
said that he would hurt himself if he could find an easy way 
to do it.  The examiner noted that the veteran took care of 
himself.  He was oriented in all spheres; however, he had 
some minor memory loss.  There were no obsessive or 
compulsive or ritualistic behaviors.  Speech was slow and 
vaulting; he showed some signs of anxiety and was 
particularly tearful when discussing an incident in the 
military.  Anxiety and depression were present.  He seemed to 
have no impulse disorder.  His sleep was impaired; he had 
dreams of trying to escape from something.  The pertinent 
diagnoses were generalized anxiety disorder, possible 
depression, and possible PTSD.  

B.  Legal analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, codified at 38 
C.F.R. Part 4.  The veteran is currently in receipt of a 50 
percent disability rating for generalized anxiety disorder 
under Diagnostic Code 9400, which requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech, panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent rating is warranted 
where there is occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood, due to such items as: suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9400-
9411 (1999).  

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

In this case, the Board has reviewed the entire record, 
including the statements of record and the medical records.  
The evidence in favor of an increased rating includes 
assessments of serious impairment in social and occupational 
functioning.  This evidence also shows that the service-
connected psychiatric disorder is manifested by symptoms 
including anxiety, sleep disturbance, irritability, 
depression, crying spells, suicidal ideation, impaired 
memory, and social isolation; it was also noted that his 
speech was slow and vaulting.  However, the veteran does not 
show gross impairment in thought processes or grossly 
inappropriate behavior.  There are no psychotic symptoms.  He 
does not neglect his personal appearance or hygiene.

In the opinion of the Board, the evidence, as between a 50 
percent rating and a 70 percent rating, does not support the 
higher rating by a preponderance, but is in relative 
equipoise.  Thus, by application of the benefit-of-the-doubt 
rule, the Board finds that a 70 percent rating is warranted 
for the generalized anxiety disorder under Diagnostic Code 
9400.  Since the veteran has not been found to meet the 
schedular criteria for an increased rating to 70 percent by a 
preponderance of the evidence, the Board logically concludes 
he also does not meet the schedular criteria for a 100 
percent disability rating.

Were we to address a higher rating, we would observe that, as 
noted above, a 100 percent evaluation requires total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9400.  Although it is apparent that the veteran 
is seriously impaired as a result of his service-connected 
anxiety disorder, he is not shown to exhibit gross impairment 
in thought processes or communication, to be delusional or 
hallucinatory, or to display grossly inappropriate behavior.  
Moreover, although he reported hollering, screaming, and 
injuring himself while sleeping, he does not present a 
persistent danger of hurting himself or others, nor does he 
show an intermittent inability to perform the activities of 
daily living (including maintenance of minimal personal 
hygiene).  He is not disoriented in any sphere.  He has never 
been found to be incompetent for VA purposes by any examiner.  
Therefore, even assuming he fully met the criteria for a 70 
percent rating, a total (100 percent) schedular rating for 
the service-connected anxiety disorder is clearly not 
warranted under the applicable rating criteria.  38 C.F.R. 
§ 4.7.  


ORDER

A 70 percent schedular evaluation for generalized anxiety 
disorder is granted, subject to the criteria which govern the 
payment of monetary awards.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

